 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
       ADNAND RATHOD and AESHA                           Case No. 2:20-cv-00064-RSL
 8     RATHOD, individually, and Joshua
       Brothers as Guardian ad Litem for PR, a           ORDER GRANTING MOTION
 9     minor,                                            TO COMPEL DISCOVERY FROM
                                                         PLAINTIFFS AND TO EXTEND THE
10                                   Plaintiffs,         DEPOSITION OF AESHA RATHOD
                      v.
11
       PROVIDENCE HEALTH & SERVICES,
12     d/b/a PROVIDENCE REGIONAL
       MEDICAL CENTER and/or
13     PROVIDENCE HOSPITAL OF
       EVERETT, a Washington corporation,
14     DANA BLACKHAM, MD, individually,
       UNITED STATES OF AMERICA, and
15     JOHN/JANE DOES 1-50,

16                                   Defendants.

17

18
            This matter comes before the Court on “The United States’ Motion to Compel Discovery
19
     from Plaintiffs and to Extend the Deposition of Aesha Rathod.” Dkt. # 57. The other defendants
20
     have joined in portions of the motion. Dkt. # 59 and Dkt. # 60. The Court, having reviewed the
21
     memoranda, declarations, and exhibits submitted by the parties, finds as follows:
22
            Rule 26 of the Federal Rules of Civil Procedure governs the permissible scope of discovery
23

24    ORDER GRANTING MOTION TO COMPEL DISCOVERY
      FROM PLAINTIFFS AND TO EXTEND THE DEPOSITION OF
      AESHA RATHOD - 1
 1

 2 in federal civil litigation. Rule 26(b) sets forth the threshold requirements that information sought

 3 to be discovered must appear “relevant to any party’s claim or defense and proportional to the

 4 needs of the case . . . .” Relevant information is “any matter that bears on, or that reasonably could

 5 lead to other matter that could bear on, any issue that is or may be in the case.” Oppenheimer Fund,

 6 Inc. v. Sanders, 437 U.S. 340, 351 (1978). Proportionality is evaluated in light of “the importance

 7 of the issues at stake in the action, the amount in controversy, the parties’ relative access to relevant

 8 information, the parties’ resources, the importance of the discovery in resolving the issues, and

 9 whether the burden or expense of the proposed discovery outweighs its likely benefit.” Fed. R.

10 Civ. P. 26(b)(1).

11            If the threshold requirements of Rule 26(b), namely relevance and proportionality, appear

12 to be satisfied, discovery may nevertheless be limited under Rule 26(c), which provides courts

13 with the authority to issue, for good cause, a protective order to prevent “annoyance,

14 embarrassment, oppression, or undue burden or expense.” To establish good cause under Rule

15 26(c), the movant must show “‘that specific prejudice or harm will result’ if the protective order

16 is not granted.” In re Roman Catholic Archbishop of Portland in Or., 661 F.3d 417, 424 (9th Cir.

17 2011) (quoting Foltz v. State Farm Mut. Ins. Co., 331 F.3d 1122, 1130 (9th Cir. 2003)). See also

18 Bechman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470, 476 (9th Cir. 1992) (“Broad allegations of

19 harm, unsubstantiated by specific examples or articulated reasoning, do not satisfy the Rule 26(c)

20 test.”).

21            Plaintiffs, as the parties resisting discovery, bear the initial burden of making a specific

22 objection and either raising an inference that the discovery fails the proportionality calculation

23

24    ORDER GRANTING MOTION TO COMPEL DISCOVERY
      FROM PLAINTIFFS AND TO EXTEND THE DEPOSITION OF
      AESHA RATHOD - 2
 1

 2 mandated by Rule 26(b) or showing that they will suffer “annoyance, embarrassment, oppression,

 3 or undue burden or expense” if the discovery is allowed to proceed. See Llera v. Tech Mahindra

 4 (Americas) Inc., No. C19-0445RSL, 2021 WL 2400752, at *3 (W.D. Wash. June 11, 2021); Moser

 5 v. Health Ins. Innovations, Inc., No. 17CV1127-WQH(KSC), 2019 WL 2271804, at *6 n.3 (S.D.

 6 Cal. May 28, 2019). They have not satisfied their burden.

 7          The United States’ motion is therefore GRANTED. Plaintiffs are ordered to provide

 8 complete responses, including sworn verifications, within twenty-one (21) days of this Order to

 9 the following discovery propounded by the United States:

10                         a) Interrogatory Nos. 1-12, Requests for Production Nos. 1-7, 9 to Aesha
                              Rathod,
11
                           b) Interrogatory Nos. 1-7, Requests for Production Nos. 1-7, 9 to Anand
12                            Rathod,

13                         c) Interrogatory Nos. 1-6, Requests for Production Nos. 1, 3-5 to P.R.

14 Plaintiffs shall provide executed medical record releases in the forms proposed by the United

15 States (Dkt. # 58-9 at 3-17), identifying all medical providers from 2017 onwards, within fourteen

16 (14) days of this Order. In addition, Aesha Rathod shall sit for an additional 4 hours of continued

17 deposition after plaintiffs provide complete responses as ordered above and before the close of

18 discovery.

19
            DATED this 21st day of June, 2021.
20

21
                                                 ROBERT S. LASNIK
22                                               United States District Court Judge

23

24   ORDER GRANTING MOTION TO COMPEL DISCOVERY
     FROM PLAINTIFFS AND TO EXTEND THE DEPOSITION OF
     AESHA RATHOD - 3
